                 Case 20-11169-LSS              Doc 217       Filed 07/08/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

INTEGRAMED HOLDING CORP., et al.,1                             Case No. 20-11169 (LSS)

                           Debtors.                            (Jointly Administered)


         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), the law firms of Stroock & Stroock & Lavan

LLP and Womble Bond Dickinson (US) LLP hereby enter their appearances as counsel for

Shady Grove Fertility, LLC; Shady Grove Reproductive Science Center, P.C.; Shady Grove

Fertility Center of Pennsylvania, PLLC; Fertility Partners of Pennsylvania Surgery Center, LLC;

Georgia Reproductive Specialists, LLC; SGF Tampa Bay, LLC; Virginia Fertility Associates,

LLC; Virginia IVF and Andrology Center, LLC; New York Fertility Medical Practice, PLLC;

Fertility Centers of Illinois, S.C.; Northwest Center for Infertility and Reproductive

Endocrinology, LLP (dba IVF Florida Reproductive Associates); and Reproductive Sciences

Center of the San Francisco Bay Area (collectively, the “Creditors”), in the above-captioned

bankruptcy cases (the “Bankruptcy Cases”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i),

3017, and 9007, the undersigned request that copies of all notices, pleadings, and all other papers




1
         The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170 LSS), Trellis
Health, LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172 LSS), Reproductive Partners, Inc. (20-
11173 LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC (20-
11176 LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-11181
LSS), and IntegraMed Medical Missouri, LLC (20-11184 LSS).
              Case 20-11169-LSS         Doc 217     Filed 07/08/20     Page 2 of 4




required to be served in the Bankruptcy Cases be served upon the following persons, and that

such persons be added to the mailing matrix in the Bankruptcy Cases:

            John F. Storz, Esq.                               Matthew P. Ward, Esq.
           Gabriel Sasson, Esq.                             Morgan L. Patterson, Esq.
    STROOCK & STROOCK & LAVAN LLP                     WOMBLE BOND DICKINSON (US) LLP
             180 Maiden Lane                           1313 North Market Street, Suite 1200
        New York, New York 10038                          Wilmington, Delaware 19801
        Telephone: (212) 806-5669                          Telephone: (302) 252-4320
         Facsimile: (212) 806-6006                          Facsimile: (302) 252-4330
        Email: jstorz@stroock.com                       Email: matthew.ward@wbd-us.com
       Email: gsasson@stroock.com                     Email: morgan.patterson@wbd-us.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section 342,

the foregoing demand includes not only the notices and papers referred to in the Bankruptcy

Rules set forth above, but also includes, without limitation, any orders and notices of any notice,

application, complaint, demand, motion, petition, pleading, disclosure statement or plan of

reorganization, or request, whether formal or informal, written or oral, and whether transmitted

or conveyed by mail, overnight, or hand delivery, telephone, telegraph, telex, or otherwise filed

or made with regard to the Bankruptcy Cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any

subsequent appearance, pleading, claim, or suit, is intended to waive: (a) the right of the

Creditors to have final orders in (i) non-core matters, and (ii) matters designated for final

adjudication in the Bankruptcy Court as a statutory matter pursuant to 28 U.S.C. § 157(b), but

prohibited from proceeding as such pursuant to Article III of the Constitution, entered only after

de novo review by a federal district court judge (and nothing contained herein shall be construed

or otherwise deemed to be a waiver of such right by the Creditors or consent by the Creditors to

final adjudication in the Bankruptcy Court of such matters); (b) the right of the Creditors to have

the reference withdrawn by the federal district court in any matter subject to mandatory or



                                                2
              Case 20-11169-LSS          Doc 217     Filed 07/08/20     Page 3 of 4




discretional withdrawal; (c) the right of the Creditors to trial by jury in any proceeding so triable

herein or in any case, controversy, or proceeding related hereto; (d) any objection to the

jurisdiction of this Bankruptcy Court for any purpose other than with respect to this Notice;

(e) an election of remedy; or (f) any other rights, claims, actions, defenses, setoffs, or

recoupments to which the Creditors are or may be entitled under any agreements, in law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.




                                                 3
              Case 20-11169-LSS   Doc 217   Filed 07/08/20    Page 4 of 4




Dated: July 8, 2020                  WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                     /s/ Matthew P. Ward
                                     Matthew P. Ward (Del. Bar No. 4471)
                                     Morgan L. Patterson (Del. Bar No. 5388)
                                     1313 North Market Street, Suite 1200
                                     Wilmington, Delaware 19801
                                     Telephone:     (302) 252-4320
                                     Facsimile:     (302) 252-4330
                                     Email:         matthew.ward@wbd-us.com
                                                    morgan.patterson@wbd-us.com
                                        -AND-
                                     STROOCK & STROOCK & LAVAN LLP
                                     John F. Storz
                                     Gabriel Sasson
                                     180 Maiden Lane
                                     New York, New York 10038
                                     Telephone:    (212) 806-5669
                                     Facsimile:    (212) 806-6006
                                     Email:        jstorz@stroock.com
                                                   gsasson@stroock.com

                                     Counsel for Shady Grove Fertility, LLC; Shady Grove
                                     Reproductive Science Center, P.C.; Shady Grove
                                     Fertility Center of Pennsylvania, PLLC; Fertility
                                     Partners of Pennsylvania Surgery Center, LLC;
                                     Georgia Reproductive Specialists, LLC; SGF Tampa
                                     Bay, LLC; Virginia Fertility Associates, LLC;
                                     Virginia IVF and Andrology Center, LLC; New York
                                     Fertility Medical Practice, PLLC; Fertility Centers of
                                     Illinois, S.C.; Northwest Center for Infertility and
                                     Reproductive Endocrinology, LLP (dba IVF Florida
                                     Reproductive Associates); and Reproductive Sciences
                                     Center of the San Francisco Bay Area




                                        4
WBD (US) 49073953v1
